16-2509
     Yuan v. Sessions
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A205 075 309
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United              States Court of Appeals
 2   for the Second Circuit, held at the             Thurgood Marshall United
 3   States Courthouse, 40 Foley Square,             in the City of New York,
 4   on the 29th day of May, two thousand            eighteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            RICHARD C. WESLEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MINGCHAI YUAN,
14
15                            Petitioner,
16
17                      v.                                       16-2509
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21
22                 Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                        Corey T. Lee, New York, NY.
26
27
1    FOR RESPONDENT:              Drew C. Brinkman, Trial Attorney,
2                                 Jamie M. Dowd, Senior Litigation
3                                 Counsel, for Chad A. Readler,
4                                 Acting Assistant Attorney General,
5                                 Office of Immigration Litigation,
6                                 United States Department of
7                                 Justice, Washington, DC.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Mingchai Yuan, a native and citizen of the

14   People’s Republic of China, seeks review of a June 22, 2016,

15   decision of the BIA affirming a January 22, 2015, decision of

16   an Immigration Judge (“IJ”) denying Yuan’s application for

17   asylum,   withholding   of   removal,   and   relief   under   the

18   Convention Against Torture (“CAT”).     In re Mingchai Yuan, No.

19   A 205 075 309 (B.I.A. June 22, 2016), aff’g No. A 205 075 309

20   (Immig. Ct. N.Y.C. Jan. 22, 2015).      We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23       We have reviewed the decisions of both the IJ and BIA.

24   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

                                     2
1    The applicable standards of review are well established.           See

2    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
3    510, 513 (2d Cir. 2009).

4        Because Yuan was not harmed in the past, she had the

5    burden to establish an objectively reasonable fear of future

6    persecution.   8 C.F.R. § 1208.13(b)(1), (2); Dong Zhong Zheng

7    v. Mukasey, 552 F.3d 277, 284 (2d Cir. 2009); Ramsameachire

8    v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).         To meet this

9    standard, an applicant must demonstrate that she would be

10   singled out for persecution, or that there is a pattern or

11   practice of persecution of persons similarly situated to her.

12   Hongsheng Leng v. Mukasey, 528 F.3d 135, 142–43 (2d Cir. 2008)

13   (per curiam); see 8 C.F.R. § 1208.13(b)(2)(iii).

14       Yuan alleged a fear of persecution in China based on her

15   imputed   religious   practice   and   her   actual   practice      of

16   Christianity in the United States.     We have considered Yuan’s

17   arguments   regarding   the   reasonableness   of     her   fear    of

18   persecution in China and have found them to be without merit.

19   Therefore, the BIA reasonably concluded that Yuan failed to

20   establish that her fear was objectively reasonable.         See Jian

                                      3
1    Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (per

2    curiam)    (“In     the    absence       of   solid   support   in   the

3    record . . . , [petitioner’s] fear is speculative at best.”).

4        Because       Yuan    failed   to     establish   the   objectively

5    reasonable fear of future persecution needed for asylum, she

6    necessarily failed to meet the higher burdens for withholding

7    of removal and CAT relief.           Lecaj v. Holder, 616 F.3d 111,

8    119–20 (2d Cir. 2010).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.       Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                             FOR THE COURT:
18                             Catherine O’Hagan Wolfe, Clerk of Court




                                          4